Opinion by
Ekwall, J.
It was stipulated that the merchandise and issues herein are similar in all material respects to those involved in United States v. Somerset (33 C. C. P. A. 138, C. A. D. 328), and that a quantity of liquor amounting to 10 percent or more of the total contents of barrels numbered 211, 257, 269, 270, 274, 277, 279, 282, 285, 294, 296, 303, 317, 319, 321, 330, 343, 347, 357, 361, 362, 363, 368, 369, 376, 377, 378, 382, and 383, was lost in transit from the port of ex*200portation to the port of destination due to breakage, leakage, or damage. In accordance therewith it was held that an allowance should have been made for the loss-appearing upon the gauger’s return as verified by the affidavit of the importer. The protest was sustained to this extent.